Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 01/31/2022 is acknowledged.
Objection to claim 1 is withdrawn per claim amendment.
The rejection of claims 5-6 under 35 U.S.C.112(a) (availability of bacterial strains) is withdrawn per submitted documents regarding deposit of strains under Budapest Treaty.
The rejection of claims 1-13 under 35 U.S.C.112(b) is withdrawn per claim amendments.
Claims 1-13 have been amended.
Claims 16-22 have been newly added.
Claims 14-15 are cancelled.
	Claim 1-13 and 16-22 are being considered on the merits.
Claim Objection
	
	Claim 17 is objected to for “Thermophiles”. It is suggested to amend the word to ‘thermophilus’. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “75% by weight of a total protein”. The phrase “of a total protein” makes the claim ambiguous. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Application Flyer (Dairy-Free Milk Drink with Solanic® Potato Protein; 2015, hereinafter R1) in view of dairinQTM (2009, hereinafter R2) and Triantafyllou Oste et al. (US 7,160,664; hereinafter R3)
Claim 1 recites a fermented nutritional composition comprising potato protein, carbohydrate, and fat. Lactic acid bacteria are used for the fermentation process. 
R1 discloses a dairy free milk drink comprising potato protein, sucrose, sunflower oil. (page 2, Recipe)
R1 is silent to a fermented composition comprising potato protein, carbohydrate and fat. 
R2 clearly discloses a potato protein isolate that can be used for various food products including yogurts. (Page 2, Applications)
R3 discloses a process for producing a non-dairy yogurt wherein a plant protein; such as oat protein may be used. The process uses L. bulgaricus and St. thermophilus, both of which are known yogurt starter cultures. The oat composition is pasteurized at 90C for 6 min.; cooled to 43C and inoculated with the starter culture and fermented at 43C for 16 h. The fermented product is cooled below 8C for storage. The pH of the fermented product is 3.9. The fermentation can be interrupted at a higher pH if desired. Natural flavorings may be added to the product.  (Example 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of R1 to produce a fermented composition as motivated by R2 and R3. R1 composition comprises the necessary components (potato protein, carbohydrate and fat) for a successful lactic fermentation. Since R2 clearly teaches of the possibility of using potato protein in yogurts, one of ordinary skill would have been motivated to ferment R1 composition using a method of fermenting non-dairy compositions as taught by R3. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a fermented product comprising potato protein, carbohydrate and fat.
Response to Arguments

	1.	Applicant argues that Oste is entirely directed to fermentation of an oat suspension and that the dairy-free drink of Application Flyer does not include any oat.
	a.	The rejection is an obviousness rejection regarding fermentation of a non-dairy milk. Instant method claim 11 is limited to a fermentation method wherein a composition with a major source of protein as “potato protein” is fermented using lactic acid producing bacteria. Therefore, Oste process is motivating for fermenting other plant-protein materials. 
		However, Oste is only used as teaching reference in order to teach of the fermentation of non-dairy protein suspensions using lactic acid producing bacteria. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
	2.	Applicants argue that Oste fails to provide any reason or motivation to modify the Application Flyer’s dairy free milk comprising potato protein. 
	a.	It is agreed that Oste does not mention potato protein. However, in an obviousness rejection any hint/teaching/suggestion by the cited references is considered relevant. The secondary ref. DairinQ (2009, R2) clearly discloses milk 
		“yoghurt” is a fermented product wherein a protein such as milk protein is fermented using lactic acid bacteria (Streptococcus and Lactobacillus). It is clearly taught that caseinate or whey (dairy proteins) can be replaced by potato protein providing viscosity and smoothness in the product. Therefore, producing a fermented composition wherein the major protein source is potato protein is highly motivated and obvious over this disclosure.
		The word “yoghurt” implies a fermented product, and the word “replaced” means that the protein being fermented is potato protein. Therefore, a non-dairy milk disclosed by Application Flyer (R1) would have been a perfect candidate for fermentation by lactic acid producing bacterial to produce a non-dairy yogurt. 
	3.	Applicant argues that the skilled artisan would not have combined the cited references to somehow arrive at the present claims.
	a.	As stated above (1a), in an obviousness rejection, bodily incorporation of the teachings of the references is not required. Therefore, what the references imply to one of ordinary skill in the art should be considered. A non-dairy milk comprising potato protein is disclosed by R1. R2 clearly teaches that dairy proteins, e.g. casein and why may be replaced by potato protein to produce yoghurt. Yogurt is a fermented product. R3 teaches of fermenting non-dairy compositions using lactic acid bacteria. 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
		No claims are allowed. 
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791